Citation Nr: 1331453	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for emphysema, and if so, whether service connection is warranted.   

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for depression with attempted suicide, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of Agent Orange exposure.  

4.  Entitlement to service connection for a heart disorder to include congestive heart failure and myocardial infarction residuals claimed as the result of Agent Orange exposure.  

5.  Entitlement to service connection for a cardiovascular disorder to include coronary artery disease, arteriosclerotic heart disease, peripheral vascular disease, deep venous thrombosis, and a blood clot claimed as the result of Agent Orange exposure.  


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1965 to November 1965 and active service under conditions other than honorable from September 1966 to August 1969.  The Veteran served in the Republic of Vietnam during his period of other than honorable active service.  In April 2005, the Department of Veterans Affairs (VA) determined that the Veteran's August 1969 discharge under dishonorable conditions constituted a bar to his entitlement to all VA disability compensation based on his period of active service from September 26, 1966 to August 22, 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Cleveland, Ohio, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for emphysema and depression with attempted suicide and denied service connection for Type II diabetes mellitus claimed as a result of Agent Orange exposure, a heart disorder, and a blood clot.  In April 2010, the Board recharacterized the issues on appeal to include service connection for a heart disorder claimed as the result of Agent Orange exposure and a cardiovascular disorder to include a blood clot claimed as the result of Agent Orange exposure; noted that the Secretary of VA had stayed adjudication of claims involving service connection for cardiovascular disorders claimed as secondary to herbicide exposure; that such stay encompassed the Veteran's claims for both a heart disorder and a cardiovascular disorder; and remanded the remaining issues to the RO for further action.  
The Secretary subsequently amended the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 applicable to service connection for cardiovascular disabilities arising from herbicide exposure and lifted the stay on adjudication of such claims.  The Board has reviewed both the physical claims files and the Veteran Benefits Management System (VMBS) and "Virtual VA" files so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for a heart disorder and a cardiovascular disorder as entitlement to service connection for a heart disorder to include congestive heart failure and myocardial infarction residuals claimed as the result of Agent Orange exposure and a cardiovascular disorder to include coronary artery disease, arteriosclerotic heart disease, peripheral vascular disease, deep venous thrombosis, and a blood clot claimed as the result of Agent Orange exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  In April 2005, the RO denied service connection for emphysema.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2005.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  New and material evidence as to the issue of service connection for emphysema was not received within one year of notice of the April 2005 rating decision.  

3.  The additional documentation submitted since the April 2005 rating decision is either cumulative or redundant and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for emphysema when considered alone or in connection with the evidence previously of record.  

4.  In April 2005, the RO denied service connection for depression with attempted suicide.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2005.  In November 2005, he submitted a NOD with the decision.  

5.  In December 2006, the RO issued a statement of the case (SOC) to the Veteran which addressed the issue of service connection for depression with attempted suicide.  The Veteran did not subsequently submit a substantive appeal.  

6.  New and material evidence as to the issue of service connection for depression with attempted suicide was not received within one year of notice of the April 2005 rating decision.  

7.  The additional documentation submitted since the April 2005 rating decision is either cumulative or redundant and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for depression with attempted suicide when considered alone or in connection with the evidence previously of record.  

8.  The Veteran did not serve in the Republic of Vietnam during his period of honorable active service.  

9.  Type II diabetes mellitus was not manifested during the Veteran's period of honorable active service or for many years thereafter.  Diabetic symptoms were not continuous since separation from the Veteran's period of honorable active service.  

10.  A heart disorder was not manifested during the Veteran's period of honorable active duty or for many years thereafter.  The Veteran's congestive heart failure and myocardial infarction residuals have not been shown to have originated during his period of honorable active service.  

11.  A cardiovascular disorder was not manifested during the Veteran's period of honorable active service or for many years thereafter.  The Veteran's arteriosclerotic heart disease, coronary artery disease, peripheral vascular disease, and deep venous thrombosis have not been shown to have originated during his period of honorable active duty.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying service connection for emphysema is final.  New and material evidence sufficient to reopen service connection for emphysema has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2013).  

2.  The April 2005 rating decision denying service connection for depression with attempted suicide is final.  New and material evidence sufficient to reopen service connection for depression with attempted suicide has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2013).  

3.  Type II diabetes mellitus claimed as the result of Agent Orange exposure was not incurred in or aggravated by honorable active service and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

4.  A heart disorder to include congestive heart failure and myocardial infarction residuals claimed as the result of Agent Orange exposure was not incurred in or aggravated by honorable active service and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

5.  A cardiovascular disorder to include coronary artery disease, arteriosclerotic heart disease, peripheral vascular disease, deep venous thrombosis, and a blood clot claimed as the result of Agent Orange exposure was not incurred in or aggravated by honorable active service and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In addressing an application to reopen a previously denied claim for service connection, VA must provide a notice letter that describes the basis of the previous denial as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The failure to provide this notice prior to the adjudication of a claim generally constitutes prejudicial error by VA.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

An October 2007 Veterans Claims Assistance Act of 2000 (VCAA) notice informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  With respect to the Veteran's applications to reopen, the letter informed him of the basis of the previous denials, as well as the evidence necessary to substantiate the elements of service connection found to be unsubstantiated in the previous denials.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not obtained as the evidence did not surpass the low threshold set by McLendon.  Where the evidence does not establish that a disability may be associated with service, there is no need to obtain a medical opinion regarding any such nexus.  As discussed below, the evidence does not establish that any of the claimed disabilities were incurred during the Veteran's period of honorable active service.  There is no medical or other competent evidence suggesting a nexus between any of the disabilities and the Veteran's period of honorable active service or any other such evidence that would warrant obtaining a medical nexus opinion.

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities is related to military service are his conclusory generalized statements which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

The Veteran's service treatment records, VA clinical documentation, and identified private treatment records have been incorporated into the record.  In its April 2010 Remand instructions, the Board directed that Social Security Administration (SSA) records be requested.  SSA documentation has been obtained and incorporated into the record.  There has been substantial compliance with the Board's Remand instruction.   D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the above action, the Board finds VA has satisfied its duties to notify and to assist the Veteran in the development of his claims.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claims.  


II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2013).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A.  Prior RO Decision

In April 2005, the RO denied service connection for both emphysema and depression with attempted suicide as the claimed disabilities were not shown during the Veteran's period of honorable active service.  The Veteran was informed in writing of the adverse decisions and his appellate rights.  In November 2005, the Veteran submitted a NOD with the denial of depression with attempted suicide.  In December 2006, the RO issued a SOC to the Veteran which addressed the issue of service connection for depression with attempted suicide.  The Veteran did not submit either a NOD with the denial of service connection for emphysema or a substantive appeal from the denial of service connection for depression with attempted suicide.  

The evidence considered by the RO in reaching its April 2005 rating decision may be briefly summarized.  An April 2005 VA administrative decision determined that the Veteran's period of active duty from May 24, 1965 to November 23, 1965 was under honorable conditions and his period of active service from September 26, 1966 to August 22, 1969 was under dishonorable conditions.  Service treatment records associated with the Veteran's period of honorable active service do not refer emphysema, other pulmonary disability, depression, or other acquired psychiatric disorder.  VA and private clinical documentation dated between January 2001 and May 2005 note ongoing treatment for chronic obstructive pulmonary disease (COPD) and depression.  

New and material evidence pertaining to the issues of service connection for emphysema and depression with attempted suicide was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 2005 rating decision.  Therefore, those decisions are final.  38 C.F.R. § 3.156(b).  

B.  New and Material Evidence 

The additional documentation received since the April 2005 rating decision consists of VA clinical documentation, private clinical documentation, SSA records, and written statements from the Veteran.  The VA and private clinical documentation reflects ongoing treatment for COPD, depression and multiple other disabilities including hospitalization following a 1996 suicide attempt.  In his March 2009 Appeal to the Board (VA Form 9) and multiple written statements, the Veteran advanced that his emphysema, depression, and attempted suicide were due to his Agent Orange exposure and combat wounds sustained while he served in the Republic of Vietnam.  

In reviewing the additional documentation received since the April 2005 rating decision, the Board finds that it is essentially cumulative in nature.  The additional documentation conveys that the Veteran has COPD and a depressive disorder.  The Veteran asserts that those disabilities are related to his service in the Republic of Vietnam during his period of dishonorable active service.  This was the same contention which the Veteran previously advanced in support of his claims.  Such documentation is cumulative of the evidence before VA in April 2005.  It does not relate that the claimed disabilities arose during the Veteran's period of honorable service.  The additional documentation does not raise a reasonable possibility of substantiating the Veteran's claims whether considered alone or in conjunction with the evidence previously of record.  In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the Veteran's claims of entitlement to service connection for both emphysema and depression with attempted suicide. 


III.  Service Connection

The Veteran asserts that service connection for Type II diabetes mellitus, a heart disorder, and a cardiovascular disorder to include a blood clot is warranted as the claimed disabilities were incurred as the result of his Vietnam War combat experiences including being wounded and/or secondary to his presumed herbicide exposure while in the Republic of Vietnam. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The provisions of 38 C.F.R. § 3.303(b) are for application as Type II diabetes mellitus and arteriosclerosis are chronic diseases within the meaning of 38 C.F.R. § 3.309(a).  Walker Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war and diabetes mellitus and/or arteriosclerosis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 307, 3.309.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and either (1) AL amyloidosis, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and/or soft-tissue sarcoma become manifest to a degree of 10 percent or more at any time after service or (2) chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Type II Diabetes Mellitus

The service treatment records associated with the Veteran's period of honorable active service do not refer to diabetes mellitus.  

A March 2006 VA treatment record states that an impression of diabetes mellitus was advanced.  A June 2006 hospital summary from the West Georgia Medical Center indicates that the Veteran was diagnosed with diabetes mellitus.  

In his July 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had been told that his diabetes mellitus was caused by his Agent Orange exposure in the Republic of Vietnam and "my physical and mental conditions are military service related." 

In his October 2008 NOD, the Veteran reiterated that his treating VA physicians had informed him that his diabetes mellitus was related to his presumed Agent Orange exposure.  

In his March 2009 substantive appeal, the Veteran stated that: he had been in the Republic of Vietnam from 1967 to 1968; was exposed to Agent Orange and wounded three times while there; and his treating VA physicians had told him that his diabetes mellitus had been caused by such injuries.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  He asserts that service connection for Type II diabetes mellitus is warranted secondary to his presumed herbicide exposure in the Republic of Vietnam.  Diabetes mellitus was not manifested during the Veteran's period of honorable active service or for many years thereafter.  Diabetic symptoms have not been shown to have been continuously manifested since separation from the Veteran's period of honorable active service, did not become manifest to a compensable degree within one year of such service separation, and were first objectively manifested decades after service.  No competent medical professional has attributed the onset of the Veteran's Type II diabetes mellitus to his period of honorable active service.  

The Veteran asserts that his chronic Type II diabetes mellitus is related to his herbicide exposure and/or combat-related experiences while in the Republic of Vietnam.  He does not contend that the claimed disorder originated during his period of honorable active service.  While the Veteran was in the Republic of Vietnam and participated in combat, such activity occurred during his period of dishonorable service and may not be the basis for an award of VA disability compensation.  

Type II diabetes mellitus has not been shown to have originated during the Veteran's period of honorable active service.  It was not manifested to a compensable degree within one year of separation from that period of active service and may not be presumed to have been incurred in such service.  Therefore, service connection for Type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

B.  Heart Disorder

The service treatment records associated with the Veteran's period of honorable active duty do not refer to a heart disorder.  

A December 2002 treatment record from the West Georgia Medical Center indicates that the Veteran was found to have congestive heart failure.  

Clinical documentation from the West Georgia Medical Center dated in August 2005 states that the Veteran was diagnosed with a subendocardial myocardial infarction and underwent cardiac catheterization.  

In his July 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that "my physical and mental conditions are military service related." 

In his October 2008 NOD, the Veteran advanced that his treating VA physician informed him that his heart disorder was related to his presumed Agent Orange exposure.  

In his March 2009 substantive appeal, the Veteran stated that: he had been in the Republic of Vietnam from 1967 to 1968; was exposed to Agent Orange and wounded three times while there; and his treating VA physicians had told him that the claimed disorder was caused by such injuries.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  He asserts that service connection for a heart disorder is warranted secondary to his presumed herbicide exposure in the Republic of Vietnam.  A heart disorder was not manifested during the Veteran's period of honorable active service or for many years thereafter.  No competent medical professional has attributed the onset of the Veteran's congestive heart failure and/or his myocardial infarction to his period of honorable active service.  

The Veteran asserts that his heart disabilities are related to his herbicide exposure and/or combat-related experiences while in the Republic of Vietnam.  He does not contend that the claimed disorder originated during his period of honorable active service.  While the Veteran was in the Republic of Vietnam and participated in combat, such activity occurred during his period of dishonorable service and may not be the basis for an award of VA disability compensation.  

A heart disorder has not been shown to have originated during the Veteran's period of honorable active service.  Therefore, service connection for Type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.  Cardiovascular Disorder 

The service treatment records associated with the Veteran's period of honorable active duty do not refer to a blood clot or other cardiovascular disorder.  

Clinical documentation from the West Georgia Medical Center dated in March 1996 indicates that the Veteran underwent cardiac catheterization and a right femoral angiogram.  He was diagnosed with peripheral vascular disease.  

VA clinical documentation dated in December 2004 indicates that the Veteran was diagnosed with coronary artery disease with mixed hyperlipidemia and occasional lower extremity edema.  

Clinical documentation from the West Georgia Medical Center dated in August 2005 states that the Veteran was diagnosed with coronary artery disease.  VA clinical documentation dated in August 2005 notes that the Veteran had arteriosclerotic heart disease.  He subsequently underwent stent placement.  

Clinical documentation from the West Georgia Medical Center dated in June 2006 indicates that the Veteran had a history of hypertension.  He was diagnosed with peripheral vascular disease.  He was diagnosed with right leg deep venous thrombosis.  Treating medical personnel observed that the Veteran had "no clear etiology" for his clotting disorder.  

In his July 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that "my physical and mental conditions are military service related."  

An August 2007 VA treatment record states that impressions of coronary artery disease and a questionable "history of [deep venous thrombosis]" were advanced.   

In his October 2008 NOD, the Veteran advanced that his treating VA physicians had informed him that his blood clots were related to his presumed Agent Orange exposure.  

In his March 2009 substantive appeal, the Veteran stated that: he had been in the Republic of Vietnam from 1967 to 1968; had been exposed to Agent Orange and wounded three times while there; and his treating VA physicians told him that the claimed disorder was caused by such injuries.  

The Veteran asserts that service connection for a cardiovascular disorder is warranted secondary to his presumed herbicide exposure in the Republic of Vietnam.  A cardiovascular disorder was not manifested during the Veteran's period of honorable active service or for many years thereafter.  Arteriosclerotic symptoms have not been shown to have been continuously manifested since separation from the Veteran's period of honorable active service, did not become manifest to a compensable degree within one year of such service separation, and were first objectively manifested decades after service.  No competent medical professional has attributed the onset of the Veteran's multiple cardiovascular disabilities to his period of honorable active service.  

The Veteran asserts that his cardiovascular disabilities are related to his herbicide exposure and/or combat-related experiences while in the Republic of Vietnam.  He does not contend that the claimed disorder originated during his period of honorable active service.  While the Veteran was in the Republic of Vietnam and participated in combat, such activity occurred during his period of dishonorable service and may not be the basis for an award of VA disability compensation.  

The Veteran's coronary artery disease, arteriosclerotic heart disease, peripheral vascular disease, and deep venous thrombosis have not been shown to have originated during the Veteran's period of honorable active service.  Arteriosclerotic heart disease was not manifested to a compensable degree within one year of separation from that period of active service and may not be presumed to have been incurred in such service. Therefore, service connection for a cardiovascular disorder is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for emphysema is denied.

The Veteran's application to reopen his claim of entitlement to service connection for depression with attempted suicide is denied.  

Service connection for Type II diabetes mellitus claimed as secondary to Agent Orange exposure is denied.  

Service connection for a heart disorder to include congestive heart failure and myocardial infarction residuals claimed as secondary to Agent Orange exposure is denied.  

Service connection for a cardiovascular disorder to include coronary artery disease, arteriosclerotic heart disease, peripheral vascular disease, deep venous thrombosis, 

	(CONTINUED ON NEXT PAGE)



and a blood clot claimed as secondary to Agent Orange exposure is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


